DETAILED ACTION
Allowed Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7 and 9-15 are allowed because the prior art of record fails to anticipate or render obvious the features of:
A network access entity, which is configured to provide access to communication services of a data network to at least one user equipment (UE) comprising: 
a first packet data network gateway (1PGW) with a first PGW identifier (1PGWID) which uniquely identifies the 1PGW; and 
a first UE mobility table containing an assignment of a first UE identifier (1UEID) for a first UE (1UE) of the at least one UE to the 1PGW; 
wherein the assignment indicates the 1PGWID of the 1PGW via which a the 1UE is accessible from the data network; wherein the network access entity implements a first functionality of a first evolved packet core (1EPC) in accordance with one of 3GPP standards and long term evolution (LTE) standards; 
wherein the network access entity operates over a first range and is configured to: execute at least one of a transmit data operation and a receive data operation of data between a remote station and the 1UE, via the data network; 
assign a data flow from the remote station to the 1UE; and 
when the 1UE leaves the first range, update the first UE mobility table; and 
reassign to the 1UE, a second PGWID (2PGWID) of a neighboring PGW (nPGW), of a neighboring network access entity; 2Serial No. : 16/622,922Attorney's Docket No.: P00053US01 Response to Non-Final Office Action of 7/23/2021 
wherein the reassigning occurs while the at least one of the transmit data operation and the receive data operation continue without interruption; 
wherein the neighboring network access entity implements a functionality of a second EPC (2EPC) in accordance with the one of the 3GPP standards and the LTE standards; 
wherein the 2EPC is distinct from the 1EPC; wherein, when the 1UE leaves or enters the first range, the 1EPC broadcasts an update message to the second EPC; wherein the second EPC utilizes the update message to update a second UE mobility table; and 
wherein, upon execution of the update message, the second UE mobility table is synchronized with the first UE mobility table. (see claims 1, 7, and 13)

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art of Record
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a) Cole et al. (US 9,445,256) – Binding update forwarding between packet gateways.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643